Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 1 of 8 PageID #: 138




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


  MARISSA J. LONARDO,
                                    Plaintiff,


                     - against -                          Case No.: 2:19-cv-
                                                          04907(DLI)(RML)


  MANUEL ALEJANDRO RUIZ, CHOSEN FEW
  EMERALD ENTERTAINMENT, INC., CHOSEN
  FEW ARTIST MANAGEMENT, INC., CHOSEN
  FEW ENTERTAINMENT, LLC, and SONG OF
  JOY RUIZ WONDER PUBLISHING, INC.,
                                   Defendants.




    DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
                 MOTION TO AMEND THE COMPLAINT




                                                 Rick Ostrove, Esq.
                                                 LEEDS BROWN LAW, P.C.
                                                 One Old Country Road, Suite 347
                                                 Carle Place, New York 11514

                                                 Attorneys for Defendants


Date of service: March 20, 2020
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 2 of 8 PageID #: 139




                               PRELIMINARY STATEMENT
       Defendants submit this memorandum of law in opposition to Plaintiff’s motion to amend.

As a preliminary matter, Plaintiff’s amended complaint added some time frames to certain factual

paragraphs. Although the time frames are inaccurate and Plaintiff’s counsel should consider

making such allegations accurate, we do not have an objection to those additions. As to the added

retaliation claims, Defendants oppose those for the reasons set forth below.



                         STANDARD ON A MOTION TO AMEND
       Rule 15(a)(2) of the Federal Rules of Civil Procedure states that “[t]he court should freely

give leave [to amend a complaint] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The decision

whether to grant leave to amend is within the discretion of the district court, and the non-moving

party bears the burden of demonstrating why leave to amend should be denied. See Semper v. N.Y.

Methodist Hosp., 786 F. Supp. 2d 566, 581-82 (E.D.N.Y. 2011).

       Leave to amend, however, must be denied when the amendment would be futile. See

Warshun v. New York Comm. Bancorp, Inc., 957 F. Supp. 2d 259, 265 (E.D.N.Y. 2013) (denying

motion to amend as futile where plaintiff’s ADA claim failed as a matter of law); Sodhu v.

Mercedes Benz Financial Services, USA, LLC, 957 F. Supp. 2d 252, 255 (E.D.N.Y. 2013) (motion

to amend the complaint was denied as futile where plaintiff’s contract claims failed as a matter of

law); Molina v. New York, 956 F. Supp. 257, 261 (E.D.N.Y. 1995) (dismissing the action and

denying a motion to amend the complaint because the proposed amendments were found to be

meritless and futile). “A proposed amendment to a pleading is deemed to be futile if the amended

pleading fails to state a claim or would be subject to a successful motion to dismiss on some other

basis.” See Bohnet v. Valley Stream Union Free Sch. Dist. 13, 2014 WL 3400462, at *2 (E.D.N.Y.

                                                2
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 3 of 8 PageID #: 140




2014) (quoting Kirk v. Heppt, 423 F. Supp. 2d 147, 149 (2d Cir.2006)) (denying motion for leave

to file an amended complaint as futile and dismissing plaintiff’s claims for discrimination under

the ADEA and NYSHRL where plaintiff failed to allege sufficient facts to withstand a 12(b)(6)

motion to dismiss); Fortune v. Group Long Term Disability Plan for Employees of Keyspan Corp.,

588 F. Supp. 2D 339, 342 (E.D.N.Y. 2008) (motion to amend the complaint denied as futile where

causes of action would not withstand 12(b)(6) motion to dismiss); Crippen v. Town of Hempstead,

2009 WL 803117, fn.1 (E.D.N.Y. 2009) (“[T]he standard for futility with respect to a motion to

amend under Rule 15 is identical to the standard for a Rule 12(b)(6) motion to dismiss -- namely

-- the court must determine whether the allegations in the complaint state a claim upon which relief

can be granted.”)

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a plaintiff

must allege “facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). As set forth below, the claims added in Plaintiff’s proposed Amended

Complaint fail to state a plausible cause of action against Defendants. Accordingly, the motion

for leave to amend should be denied.



                       RETALIATION UNDER THE FLSA AND NYLL


        Defendants agree with Plaintiff’s recitation of the standard of law applicable to a retaliation

claim under the FLSA and the NYLL. A plaintiff must “plead facts showing a prima facie case of

retaliation, namely: (1) participation in protected activity known to the defendant; (2) an

employment action disadvantaging the plaintiff; and (3) a causal connection between the protected

activity and the adverse employment action.” Salazar v. Bowne Realty Assocs., L.L.C., 796 F.


                                                   3
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 4 of 8 PageID #: 141




Supp. 2d 378, 384 (E.D.N.Y. 2011) (citing Mullins v. City of New York, 626 F.3d 47 (2d Cir. 2010)

(FLSA); Higueros v. New York State Catholic Health Plan, Inc., 526 F. Supp. 2d 342,

347 (E.D.N.Y. 2007) (NYLL).

       As a matter of law, Plaintiff’s proposed amended complaint does plausibly meet the

threshold of an adverse employment action. Plaintiff cites to Porter v. MooreGroup Corp., which

accurately describes the relevant standards:

       Under Second Circuit case law, an adverse employment action in an FLSA case is a
       “materially adverse change” in the terms and conditions of employment; some examples
       of types of adverse employment actions include “termination of employment, a demotion
       evidenced by a decrease in wage or salary, a less distinguished title, a material loss of
       benefits, significantly diminished material responsibilities, or other indices . . . unique to a
       particular situation.”

       The United States Supreme Court held, in Burlington Northern & Santa Fe Railway
       Co. v. White, a case involving a retaliation claim under Title VII, that an adverse
       employment action includes one that “might well ‘have dissuaded a reasonable worker
       from making or supporting a charge of discrimination.’” The Second Circuit has applied
       the legal standard announced in Burlington Northern to FLSA retaliation
       claims. Retaliation claims made by former employees for post-employment conduct are,
       however, allowed under “relatively narrow” circumstances. For instance, courts in the
       Second Circuit have recognized actionable retaliation claims in situations involving either
       “employment-related harm or a threatened legal claim,” including threatening
       immigration-related consequences and instituting bad faith litigation against the
       employee. See Li, 2015 U.S. Dist. LEXIS 102597, *7; Liu v. Elegance Rest. Furniture
       Corp., 2017 U.S. Dist. LEXIS 160110, *14 (E.D.N.Y. 2017) (finding that a former
       employer's text messages threatening to alert authorities of plaintiff's immigration status is
       an adverse employment action); Torres v. Gristede's Operating Corp., 628 F. Supp. 2d
       447, 472-73 (S.D.N.Y. 2008) (noting that “baseless claims or lawsuits designed to deter
       claimants from seeking legal redress constitute impermissibly adverse retaliatory actions”).

Porter v. MooreGroup Corp., 2020 WL 32434 (E.D.N.Y. 2020)(most citations omitted). In

Porter, the court found an adverse employment action existed because the Defendants “used bogus

federal agents to threaten former employees with back taxes” which the court found was likely to

discourage others from enforce their FLSA rights.           Id. at *35.    It is clear that a “mere



                                                  4
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 5 of 8 PageID #: 142




inconvenience” is not an adverse employment action even under the more liberal retaliation

standard. Fairbrother v. Morrison, 413 F.3d 39, 56 (2d Cir 2005).

       Here, the allegations in the amended complaint are not plausibly close to the level of an

adverse action. The amended complaint describes three incidents. Each is discussed below.

           1. On December 23, 2019, Ruiz’s mother and daughter visited Plaintiff’s home
       and began urging her to drop the litigation. Amended Comp. at ¶ 66. Plaintiff told
       them that she was instructed by her attorneys not to discuss the litigation. Id. at ¶
       68.

       This is the full extent of what is described regarding the first incident. There was no threat,

there is no hostility, and after Plaintiff refused to discuss it with them, the discussion appears to

have ended. There is not even an allegation of a raised voice or an angered tone. Plaintiff’s

husband was present and there is no indication of any fear or intimidation. Id. at ¶ 69. Plaintiff

does not allege that this even made her feel uncomfortable. Even if plaintiff was mistreated during

this interaction, which she has not alleged, that would not be adverse. See Davis v. Verizon

Wireless, 389 F. Supp. 2d 458, 478 *W.D.N.Y.2005) (“Menacing looks, name calling, or being

shunned by co-workers does not constitute an adverse employment action.”).

       In sum, Plaintiff was asked to drop the suit. She said she would not discuss it, and that was

the end of the discussion.     Under no circumstances should this be considered an adverse

employment action. Accordingly, this amendment cannot be permitted.

           2. The second event was on January 3, 2020. Id. at ¶ 70. According to Plaintiff,
       a “personal associate” of Ruiz tried to contact Plaintiff at work. Plaintiff did not
       speak to him. Id. at ¶ 71.

       That is the full extent of the second incident. Again, Plaintiff does not allege in the amended

complaint that this incident caused her fear or intimidation, nor would it be plausible for her to so

allege. Under no circumstances can this be considered an adverse employment action.

Accordingly, this amendment cannot be permitted.
                                                  5
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 6 of 8 PageID #: 143




             3. The third incident occurred later on January 3, 2020. Plaintiff alleges that
        Ruiz “began harassing and intimidating Plaintiff.” Id. at ¶ 77. Ruiz was “urging that
        he needed to speak with Plaintiff.” Id. at ¶ 77. Plaintiff’s colleagues were there and
        allegedly said that they would call the police – then Plaintiff got in her car and left.
        Id. at ¶ 80.

        First, Plaintiff has interspersed conclusory allegations among alleged facts. The conclusion

that Ruiz “began harassing and intimidating Plaintiff” are mere conclusions that have no meaning.

Such bare conclusory allegations cannot withstand a motion to dismiss. See EEOC v. Port Auth.

of N.Y. & N.J., 768 F.3d 247 * (2d Cir. 2014) (repeatedly citing the Twombly and Iqbal requirement

that “a complaint support the viability of its claims by pleading sufficient nonconclusory factual

matter” and noting that “labels and conclusions” will not suffice). Similarly, Plaintiff’s alleges

that she was “afraid and worried for her safety”, but she does not describe any words or actions by

Ruiz that could plausibly justify the alleged concern. Id. at ¶ 78.

        Second, as to the actual facts described in these paragraphs, there are no non-conclusory

allegations that could plausibly lead to the conclusion this incident was anything other than Ruiz

trying to talk to her, her declining to do so, then her leaving. Plaintiff alleges no further efforts to

contact her thereafter. Under no circumstances can this be considered an adverse employment

action. Accordingly, this amendment cannot be permitted.

        Adverse Action - Conclusion

        In sum, even the totality of all three incidents do not come close the adverse employment

action threshold. The few cases cited by Plaintiff are instructive. For example, Plaintiff cites to

Li v. Oliver King Ents., Inc., 2015 WL 4643145 (S.D.N.Y. 2015). However, in that case Judge

Caprioni held:

        Plaintiff has not cited a single post-employment retaliation case from this Circuit
        or elsewhere that did not involve either employment-related harm or a threatened
        legal claim against the plaintiff, and the Court has found none. Plaintiff's

                                                   6
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 7 of 8 PageID #: 144




        allegations, therefore, do not fall into a category of retaliation that has heretofore
        been recognized in this Circuit.

        The examples Judge Caprioni found where an adverse action was held included “instituting

bad faith or groundless counterclaims or instituting bad faith litigation against the employee.” One

example to which she cited, Centeno-Bernuy v. Perry, 302 F. Supp. 2d 128 (W.D.N.Y. 2003), was

a case where the defendants reported Plaintiffs to “the Immigration and Naturalization Service as

terrorists.”

        Here, none of these allegations constitute any employment-related harm or a threatened

legal claim. While Plaintiff appears to be trying to argue that Ruiz visit to the outside of her

workplace somehow constitutes an employment-related harm, no such harm is plausibly alleged.

There is no allegation of a threat to contact immigration authorities, to file baseless claims or

lawsuit to deter Plaintiff seeking legal redress.

        Plaintiff has alleged an employment relationship with Ruiz that exceeds a decade. She

does not allege that there was any hostility or problem with their relationship. Even putting aside

that it will be borne out that there was a friendly relationship, a cordial, personal relationship can

be plausibly inferred based on the pleading. Plaintiff has alleged a decade long relationship as a

personal assistant that included “accompanying and traveling with Ruiz.” Am. Comp. ¶ 78. By

its nature, the type of work she was performing would imply a close working relationship involving

personal issues. It is therefore not surprising that over that decade, Plaintiff would have known

Ruiz’ mother and daughter who knew her well enough to visit Plaintiff’s home, at which time, it

can be inferred that Plaintiff willingly spoke with them until she was done with the conversation

and they then left. Again, discovery will reveal that Plaintiff was exceptionally close friends with

Ruiz’ daughter, but that fact is not needed for the moment as there is no indication of any hostility

in the allegations of the amended complaint.
                                                    7
Case 2:19-cv-04907-DLI-RML Document 17 Filed 03/27/20 Page 8 of 8 PageID #: 145




        Ruiz’s minimal and appropriate efforts to communicate with someone with whom he had

such a lengthy and personal relationship cannot possibly be construed as an adverse action. The

conduct here is not even remotely close to any other case that Plaintiff’s counsel has identified

where an adverse action has been found. The allegations herein are innocuous, especially

compared to other instances in the Circuit that have been found to be adverse. Accordingly,

Plaintiff’s request to add retaliation claims must be denied.




                                         CONCLUSION

        Based on the foregoing information, Plaintiff’s motion to amend the complaint should be

denied in its entirety.



Dated: Carle Place, New York
       March 20, 2020
                                                                S/___________________________
                                                                Rick Ostrove, Esq.
                                                                Leeds Brown Law, P.C.
                                                                One Old Country Road, Suite 347
                                                                Carle Place, NY 11514
                                                                (516) 873-9550
                                                                rostrove@leedsbrownlaw.com

                                                                Attorneys for Defendants




                                                 8
